Citation Nr: 1203619	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  08-09 654A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Whether there is new and material evidence to reopen a claim for service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disorder, including PTSD.

4.  Whether there is new and material evidence to reopen a claim for service connection for residuals of a right ankle injury.

5.  Entitlement to service connection for residuals of a right ankle injury.

6.  Whether there is new and material evidence to reopen a claim for service connection for a left ankle injury.

7.  Entitlement to service connection for residuals of a left ankle injury.

8.  Whether there is new and material evidence to reopen a claim for service connection for pes planus.


REPRESENTATION

The Veteran represented by: The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from July 1963 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

That March 2007 decision denied the claims of service connection for diabetes mellitus and a lumbar spine disability.  The RO also declined to reopen claims for service connection for bilateral pes planus, bilateral ankle disabilities, and PTSD.  However, a decision since issued in February 2008 by the RO granted the claim for diabetes mellitus.  And since the Veteran did not, in response, appeal either the ratings or effective date assigned for this disability, it is no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date).

In September 2006, the Veteran filed a claim for entitlement to service connection for PTSD.  Recent case law provides that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record reflects mental disorders other than PTSD, including psychotic disorder, schizophrenia, rule out bipolar disorder with psychotic features versus schizoaffective disorder, and variously diagnosed personality disorders.  VA outpatient records show that bipolar disorder was considered in December 2006 and in April 2007, his list of medications included Sertraline for depression.  Thus, pursuant to the holding in Clemons, the Board has more broadly characterized the claim on appeal. 

In doing so, the Board acknowledges that a change in diagnosis or the specificity of the claim must be carefully considered in determining whether the claim is based on a distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008). In Boggs, the United States Court of Appeals for the Federal Circuit found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  However, the Court clarified in Velez v. Shinseki, 23 Vet. App. 199 (2009) that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter. 

In this case, the Board is broadening the scope of the claim because the present claim turns upon essentially the same history, factual bases, and claimed symptomatology as were considered in the prior final rating decisions - that the Veteran experiences a chronic psychiatric disorder as a result of his active service.  As such, the threshold question of whether new and material evidence had been submitted must be addressed.  It is also noted that in light of the Board's decision to reopen the claim and remand the matter to the Appeals Management Center (AMC), in Washington, DC, for additional development, there can be no prejudice to the Veteran from characterizing the issue as such. 

In his original claim in September 2006, the Veteran expressed his desire to file a claim for service connection disability of the legs.  In reviewing the VCAA letter sent in September 2006, the RO determined that his claims were petitions to reopen claims for his ankles and feet disabilities.  However, it is not clear as to why the RO determined that this was not a claim for disabilities of the legs.  The Board finds that this is an outstanding claim, especially when considering his arguments regarding an injury to his back, where he also indicates that he sustained injuries to the legs.  However, as the AOJ, the RO has not had opportunity to consider this claim, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate development and reconsideration.

In this decision, for reasons and bases that will be discussed, the Board is reopening the claims for service connection for a psychiatric disorder and bilateral ankle disabilities because there is new and material evidence; however, rather than immediately readjudicating these claims on their underlying merits, the Board instead is remanding this claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  The Board is also remanding the petition to reopen the claim for service connection for pes planus.  

FINDINGS OF FACT

1.  The diagnosed degenerative changes involving the lumbar spine were not manifested in service or within the first year after service, and are not causally related to service.

2.  In an unappealed November 1990 decision, the RO initially considered and denied the Veteran's claim for service connection for bilateral ankle disorders, which he alleged had their onset during his military service; the RO determined that his service treatment records (STRs) failed to show any evidence of a right ankle injury but acknowledged an injury to, and treatment for a left ankle injury; however there was no evidence of then-current chronic bilateral ankle disabilities shown by record.

3.  In a rating decision in November 1992, the RO determined that the Veteran had not submitted new and material evidence to reopen his claim for bilateral ankle disabilities; and, this decision was confirmed by the Board in a decision dated in November 1995. 

4.  Since that November 1995 Board decision, however, there is additional evidence, including specifically the report of the February 1993 VA X-ray study of both ankles, listing diagnoses of bilateral stress reactions with several spurs but no marked arthritis.

5.  This additional evidence was not before the Board at the time of the prior decision in November 1995, so obviously was not considered, is not cumulative or redundant of the evidence in the file at the time of that prior Board decision, relates to an unestablished fact necessary to substantiate this claim for bilateral ankle disabilities, and raises a reasonable possibility of substantiating this claim.

6.  In an unappealed rating decision in March 1993 the RO denied service connection for PTSD based on the finding that there a verified diagnosis of PTSD was not of record. 

7.  Since that March 1993 decision, however, the Veteran has submitted additional medical records showing ongoing symptoms and diagnosis of PTSD; so this additional evidence, along with the evidence previously of record, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate this claim, raises a reasonable possibility of substantiating this claim, and therefore is so significant that it must be considered in order to fairly decide the merits of this claim for a psychiatric disorder.


CONCLUSIONS OF LAW

1.  Degenerative diseases of the lumbar spine were not incurred in or aggravated by military service and arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

2.  The Board's November 1995 decision denying the Veteran's claim for service connection for bilateral ankle disabilities subsumes the RO's November 1992 decision also denying this claim and is final and binding on the Veteran based on the evidence then of record; but there is new and material evidence since to reopen this claim.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2011).

3.  The RO's March 1993 decision denying the Veteran's prior petition to reopen his claim for service connection for a psychiatric disorder is final and binding on him based on the evidence then of record; however, new and material evidence since has been submitted to reopen this claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim has been satisfied under the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in cases, as here, involving petitions to reopen previously denied unappealed claims, VA must both notify a claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying benefit being sought, i.e., service connection.  To satisfy this requirement, VA adjudicators are required to look at the bases for the denial in the prior decision and provide the claimant a notice letter describing what evidence would be necessary to substantiate those elements required to establish entitlement to service connection that were found insufficient in the previous denial.  VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).  

These notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

With regard to his claim for service connection for a low back disability, a letter satisfying these notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in September 2006.  This letter informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  The letter also complied with Dingess by as well discussing the downstream disability rating and effective date elements of the claim.  

As far as his petition to reopen the claims for service connection, the Board is reopening the claims for a psychiatric disorder and bilateral ankle disabilities on the basis of new and material evidence.  So there is no need to discuss whether there has been sufficient VCAA notice to comply with the holding in Kent.  The Board is temporarily deferring consideration of whether there has been compliance with the other notice-and-duty-to-assist provisions of the VCAA pending completion of the additional development of these claims on remand.

Moreover, the Veteran has not alleged any VCAA notice error.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), as the pleading party, he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial - meaning outcome determinative of his claims.  Thus, absent this pleading or showing, the duty to notify has been satisfied.

VA also has satisfied its duty to assist the Veteran with his claims by obtaining all potentially relevant evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained all records that he has identified as possibly pertinent, including the STRs and post-service VA and private medical evaluation and treatment records.  

The Board declines to obtain a medical nexus opinion with respect to the claim of entitlement to service connection for a low back disability because there is no evidence demonstrating that a low back disorder was manifested in service (or within a year of service discharge), or competent medical evidence of a nexus.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the absence of any mention of a low back disorder in the service, medical records or any opinion as to whether this disability was present in service would certainly be speculative.  His assertions as to continuity of symptomatology are also deemed to lack credibility.  Service connection may not be based on pure speculation or even remote possibility.  See 38 C.F.R. § 3.102.  The duty to assist is not invoked, even under Charles, where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 USCA 5103A(a)(2).  Otherwise, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.


II.  Entitlement to Service Connection for a Low Back disability

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be: (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Certain chronic diseases (such as arthritis) will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

But if chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In regard to the first element of the Hansen/Shedden analysis, evidence of current disability, August 2004 VA X-ray and examination reports show that the Veteran has degenerative changes involving the lumbar spine to include ossification.  The report also noted that the pattern of ossification suggested syndesmophytes of a rheumatoid variant.  So the fact that he has a chronic lumbar spine disability is not in dispute, rather, only its cause in terms of whether it is the result of basic training during his military service.


Significantly, the Veteran's STRs do not show any complaints, findings, or diagnoses regarding a low back injury.  Further, it was specifically noted at the examination that was conducted prior to his release from service that the musculoskeletal system was clinically normal.  Still further, the Veteran has not provided any clinical evidence of degenerative changes of the lumbar spine within a year of service discharge, let alone to a degree of 10 percent disabling.  The absence of these type of findings during his service (or within a year subsequent) is probative evidence against his claim, although not altogether dispositive of his claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).

The earliest objective evidence documenting a chronic lumbar spine disability is in May 2003, when he presented complaints of low back pain at a VA facility.  That was approximately 46 years (over four and a half decades) after his military service had ended.  This, too, is probative evidence against his claim.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  

More, importantly, the record does not contain any probative (meaning competent and credible) evidence suggesting his low back disability was incurred during or coincident with his military service.  His medical evaluation and treatment records do not contain any such opinion.  And although he is competent to proclaim having sustained an injury or experienced back pain, when weighing the credibility of his statements versus the objective evidence of record, the Board finds that the preponderance of the evidence of against his claim.  Notably, he has been applying for VA benefits since 1990, as well as receiving VA treatment, and nowhere is there any mention of a low back injury during his military service.

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support presence of disability, including during service and during the years since, even where not corroborated by contemporaneous medical evidence such as treatment records.  But the Federal Circuit Court also indicated in Buchanan that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See also 38 C.F.R. § 3.159(a)(2); Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  The Board is not required to accept the Veteran's uncorroborated account of his experiences in service.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993).

Although the Veteran has attested to having chronic back pain since service as a means of establishing the required continuity of symptomatology since service, the Board finds it significant that when reviewing his medical records, the Veteran musculoskeletal system was considered normal at service discharge.  And he failed to report any back pain or history of a back injury at that time.  Moreover, when reviewing his post service VA medical records from as far back as 1990, he does not mention back pain until 2003.  In fact, the Veteran underwent a September 1992 private orthopedic examination.  At no time did he report back problems.  Had he, in fact, had back problems much earlier, dating back to his service, it seems only reasonable or prudent that he would have at least made mention of it at some point during the course of his evaluation and treatment during those many intervening years, but he clearly did not.  Such inconsistencies undermines his credibility and, in turn, lessens the probative value of his lay testimony that he experienced relevant symptoms during service and that he has continued to during the many years since his discharge from service.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); see Dalton v. Nicholson, 21 Vet. App. 23 (2007), (The Board must make an express credibility finding regarding lay evidence).  See also Kahana v. Shinseki, 24 Vet. App. 428 (2011) (rejecting broad-sweeping, categorical, rejections of lay evidence and testimony without discussing the underlying reasons and bases).

Here, the evidence falls short in several areas and does not support a grant of service connection for a low back disability.  As discussed above, the Veteran did not complain about or receive treatment for back problems during service.  Additionally, the evidence does not establish continuity of symptomatology following his discharge.  To the contrary, the clinical records of his evaluation and treatment after service do not refer to complaints of or treatment for a back problem until at least 46 years after his discharge from service.  

Moreover, he has not presented any objective medical evidence otherwise relating his low back disability to his service, besides his own statements.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or  disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Therefore, the Board concludes that the preponderance of the evidence is against his claim for service connection for lumbar spine disability, and this claim resultantly must be denied because there is no reasonable doubt to resolve in his favor on this determinative issue of causation.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III Reopening of the Claim for Service Connection for Bilateral Ankle Disabilities and an Acquired Psychiatric Disorder

Bilateral Ankle Disabilities

The RO, first considered and denied the Veteran's claim for service connection for bilateral ankle disabilities, in a November 1990 rating decision.  The RO determined that his STRs failed to show any evidence of a right ankle injury.  It was further noted that the Veteran sustained a left ankle injury in 1964.  X-ray failed to show any fractures.  He was required to wear a cast.  There were no residuals of the left ankle injury reported on the August 1967 separation examination.  Nor was there evidence of then current chronic bilateral ankle disabilities in November 1990, at the time of the rating decision.

The RO appropriately notified the Veteran of the November 1990 decision, including apprising him of his procedural and appellate rights in the event he elected to appeal the decision, but he did not.  There is also no indication that new and material evidence was received within the one year following the decision, which would have been pertinent to the issue on appeal.  38 C.F.R. § 3.156(b).  So it became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

In a November 1992 decision the RO determined that he had not submitted new and material evidence and denied service connection for bilateral ankle disabilities.  

The Veteran eventually appealed to the Board.  In a November 1995 decision, the Board affirmed the RO's denial, finding that he had not submitted new and material evidence to reopen his claim for service connection for bilateral ankle disabilities.  The Veteran did not appeal that Board decision.

When a rating decision issued by the RO denying a claim is affirmed by the Board on appeal, the Board's decision subsumes the RO's denial.  See 38 C.F.R. § 20.1104.  And since the Veteran did not appeal the Board's November 1995 denial of his claim, that prior decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

In October 2006, the Veteran filed a petition to reopen his claim for service connection for ankle disabilities.  This claim may be reopened upon receipt of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is performed.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring the duty to assist has been satisfied.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

In the March 2007 decision at issue from which this appeal ensued, the RO determined the Veteran had not submitted new and material evidence since that earlier November 1995 Board denial of the claim.

Irrespective of the RO's decision, so, too, must the Board make this threshold preliminary determination of whether there is new and material evidence to reopen this claim, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate the claim on its underlying merits.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end, and what the RO determined in this regard is irrelevant.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  See also Butler v. Brown, 9 Vet. App. 167 (1996) and 
VAOPGCPREC 05-92 (March 4, 1992).

But as mentioned, if, on the other hand, there is new and material evidence, then the claim must be reopened and the former disposition reconsidered.

The Board's prior November 1995 decision, since it is the last final and binding denial of this claim, marks the starting point for determining whether there is new and material evidence.  See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the Board must review for newness and materiality only the evidence submitted since the most recent, final and binding, denial of the claim - regardless of the specific basis of that prior denial).

The Board determined that VA records did not establish he had chronic bilateral ankle disabilities.  So evidence since submitted tending to show he does would be new and material to this claim because, at the very least, it would tend to contradict the notion that he does not.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court explained that, to reopen a claim, there need only be evidence addressing one of the specified bases of the prior denial of the claim, not all of them, that the phrase "raises a reasonable possibility of substantiating the claim" is relatively low threshold and enabling rather than precluding reopening, and that the evidence in question need not be new, material, and raise a reasonable possibility of substantiating the claim (i.e., there is no third requirement for reopening claims).  And, here, the additional evidence submitted since the Board's November 1995 decision includes a February 1993 VA X-ray of the ankles showing stress reactions with several spurs.  This evidence was evidently available to, and constructively before, the VA at the time of the Board's 1995 decision; however, it appears that it was not reviewed by the Board.  Although these records do not also etiologically link these disabilities to his military service, there now is at least confirmation he has the claimed conditions, which was still in dispute when the Board previously considered this claim in 1995.  So this additional record is new and material.

An Acquired Psychiatric Disorder

The RO first considered and denied the claim for PTSD in March 1993.  The Veteran reported stressors that included witnessing a mortar attack with resultant dead and wounded Vietnamese children and women.  VA examination was conducted in June 1993.  The diagnoses were psychotic disorder, NOS, and passive aggressive personality disorder with paranoid traits.  

The RO appropriately notified the Veteran of the March 1993 decision, including apprising him of his procedural and appellate rights in the event he elected to appeal either decision, but he did not.  There is also no indication that new and material evidence was received within the one year following the decision, which would have been pertinent to the issue on appeal.  38 C.F.R. § 3.156(b).  So it became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

The Veteran filed his current petition to reopen this claim in September 2006.  

The new evidence includes additional VA treatment records showing continuing psychiatric evaluation and treatment.  The record also includes a January 2007 VA Memorandum detailing the results of the RO's attempt to verify his reported stressor.  The RO also acknowledged that the U.S. Army and Joint Services Records Research Center (JSRRC) was unable to verify his stressors.  

As with his bilateral ankle disabilities, the finding of a current diagnosis of PTSD would be considered new and material.  Indeed, the newly submitted evidence includes VA outpatient records reflecting diagnoses of PTSD.  See Hodge and Shade, supra.  And this VA psychologist's opinion that the Veteran has PTSD is presumed credible, albeit for the limited purpose of determining whether this evidence from this VA examiner is new and material to the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Moreover, according to the holding in Cohen v. Brown, 10 Vet. App. 128 (1997), this VA clinician's diagnosis of PTSD is presumably in accordance with the DSM-IV criteria, both in terms of the adequacy and sufficiency of the stressors claimed.

Having reopened these claims on the basis of this new and material evidence, the Board must next determine whether the Veteran would be unduly prejudiced by the Board immediately proceeding with the readjudication of the claims on their underlying merits.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010) (Generally where the Board reopens a claim, but the RO did not, the claim must be remanded for RO consideration unless there is a waiver from the appellant or no prejudice would result from the immediate readjudication of the claim).  See also Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  And, since further development is needed before readjudication, these claims will be remand.


ORDER

Entitlement to service connection for a low back disability is denied.

The petition to reopen the claims for service connection for bilateral ankle disabilities and a psychiatric disorder is granted, subject to the further development of the claims on REMAND.


REMAND

Besides his claims for service connection for PTSD and bilateral ankle disabilities, the Veteran also claims that he has submitted new and material evidence to reopen a claim for pes planus.   

First of all, the Board finds that additional evidentiary development is needed before it can readjudicate the Veteran's claims for service connection for bilateral ankle disabilities and a psychiatric disorder on its underlying merits, as well as his petition to reopen his claim for service connection for pes planus.  

Bilateral Ankle Disabilities

Regarding the bilateral ankle disabilities, as noted, the STRs show that the Veteran received treatment for left ankle sprain (initially referred to as right ankle injury) in mid-1967.  He also received extensive medical care for problems with his feet during service.  Furthermore, a February 1993 VA radiological study includes diagnoses of bilateral bone spurs and stress reaction.  The Veteran reports a history of continuing ankle pain since service.  He is competent to make this proclamation because this is his lay testimony concerning his firsthand knowledge of a factual matter.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  Also, the experiencing of pain in this area of his body is within his five senses, so competence, even as a layman.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  And, indeed, because of his statements concerning this and the medical and other evidence in the file, both from service and during the many years since, a VA compensation examination is needed for a medical nexus opinion concerning the likelihood that his current bilateral ankle problems dates back to his service or is attributable to his service.  See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006), citing 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination is required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability (like pain, etc.), but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability).

Psychiatric Disorders

Concerning the psychiatric disorders, the Veteran should be examined for a medical nexus opinion regarding the etiology of any currently diagnosed psychiatric disorder - but especially in terms of whether it is attributable to or dates back to his military service.  See Waters, supra.

Furthermore, as noted the record reflects mental disorders other than PTSD, including psychotic disorder, schizophrenia, rule out bipolar disorder with psychotic features versus schizoaffective disorder, and variously diagnosed personality disorders.  

Generally speaking, personality disorders, mental deficiency, mental retardation and other such "defects" are not "diseases" or "injuries" within the meaning of applicable legislation for VA disability compensation purposes and, therefore, cannot be service connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  However, § 4.127 indicates that, as provided in 38 C.F.R. § 3.310(a), which concerns secondary service connection, disability resulting from a mental disorder that is superimposed upon mental retardation or a personality disorder may be service connected.  See also VAOPGCPREC 82-90 (July 18, 1990), 55 Fed Reg. 45,711; Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Quirin v. Shinseki, 22 Vet. App. 390 (2009); and Winn v. Brown, 8 Vet. App. 510, 516 (1996). 

Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90 (July 18, 1990).  Congenital or developmental "defects" such as a personality disorder and mental deficiency automatically rebut the presumption of soundness and therefore are considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9. 

So additional medical comment is needed to assist in determining whether the Veteran clearly and unmistakably had a psychiatric disorder (personality disorder) prior to beginning his military service and, if he did, whether it included any of the conditions that have been diagnosed during the years since.  And if it is determined he clearly and unmistakably had a pre-existing psychiatric disorder, further medical comment also is needed concerning whether his military service chronically, meaning permanently, aggravated this pre-existing condition beyond its natural progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Including, whether the several additional diagnoses since service are indication of disability superimposed upon the personality disorder.

If, on the other hand, this two-part test is not met, medical comment still is needed concerning the etiology of any current psychiatric disorder in terms of the likelihood it is related to his military service or dates back to his service. 

Pes Planus

Finally, in regards to the petition to reopen the claim for service connection for bilateral pes planus, a VCAA letter was sent to the Veteran in September 2006.  But that notice letter was not content-compliant in terms of apprising him clearly of the reasons and bases for the prior denial of his claim for pes planus that he is trying to reopen on the basis of new and material evidence.  See Kent v. Nicholson, 20 Vet. App. 1 (2006); VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

As noted above, according to Kent the VA must notify a Veteran of the evidence and information that is necessary to reopen the claim, and must notify him of the evidence and information that is necessary to establish his entitlement to service connection.  The Court went on to explain that VA's obligation to provide him with notice of what constitutes new and material evidence to reopen a service-connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  The Court further stated that the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

The September 2006 letter informed the Veteran of the legal definition of new and material evidence as reflected in 38 C.F.R. § 3.156.  But the letter did not also inform him of the criteria for establishing his underlying entitlement to service connection for his pes planus.  Further, while the letter attempted to address the evidentiary deficiencies that had led to the prior denial of this claim, the explanation was incomplete.  The letter indicated the basis for the previous denial of his claim was that a military Medical Board had determined that his bilateral pes planus existed prior to service.  While this is true, the particular reason for denial also includes the fact that there was no medical evidence to challenge the medical Board determination that his pes planus was not aggravated (chronic worsening) during service.  The Board therefore is directing the providing of additional notice.  This additional notice must explain that the previous denial of the claim for pes planus was because there was no medical evidence indicating that his pes planus was not  aggravated beyond its natural progression.

The Board, therefore, is directing the providing of additional notice to satisfy Kent. 

This additional notice must explain that the initial denial of the claim for service connection for pes planus was because the then evidence of record clearly and unmistakably showed the Veteran had this disorder prior to beginning his military service.  Again as noted above, if a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but he may bring a claim for service-connected aggravation of that disability.  In that case, § 1153 applies and the burden falls on him to establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

Here, in the initial claim the RO determined the complaints the Veteran had referable to this feet during his military service were considered the natural progression of this disability and, therefore, that his pre-existing bilateral foot disability was not aggravated during or by his military service.  Furthermore, there was no evidence of degenerative joint disease (i.e., arthritis) of the feet either during his service (i.e., direct incurrence) or within one year of discharge from service (i.e., presumptive incurrence).  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

The Veteran should be apprised that independent medical evidence is needed to support a finding that a pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); and Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). (all holding that mere temporary or intermittent flare-ups of a pre-existing injury or disease during service are insufficient to be considered "aggravation in service", unless the underlying condition, itself, as contrasted with mere symptoms, has worsened). 

Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.  The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996); Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).  Considering all of this, the missing element in the Veteran substantiating his claim is a supporting medical nexus opinion.

Accordingly, this claim is again REMANDED for the following additional development and consideration:

1.  Provide the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This additional notice letter must describe the requirements for establishing his entitlement to service connection for bilateral pes planus, discuss what would constitute new and material evidence to reopen this claim and, in the process, must describe what evidence would be necessary to substantiate the element (medical nexus) required to establish service connection that was found insufficient in the previous denial of this claim.  See Kent, supra.

2.  Ask the Veteran whether he has received any additional evaluation or treatment for his psychiatric and ankle disabilities.  If he has, and the records are not already in the file, then obtain them with his cooperation.

If attempts to obtain any additionally identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then make an express declaration to this effect and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c) and (e).

3.  Thereafter schedule appropriate VA compensation examinations in order to:

Identify all current disabilities affecting his ankles and if it is confirmed that he has current bilateral ankle disabilities, request a medical nexus opinion concerning the likelihood (at least 50 percent probability) these current disabilities are the result of the type of injuries or trauma he claims to have sustained while in service.

In this regard, the examiner must consider the Veteran's lay statements regarding these alleged symptoms in service, both insofar as their occurrence and the symptoms (chronic pain, etc.) he purportedly has experienced during the years since.  

Have a psychiatric examiner to comment on the likelihood (at least 50 percent probability) that any current psychiatric disorder was incurred in or aggravated by the Veteran's military service.

The examiner should also provide an opinion as to whether any of the Veteran's psychiatric disorder(s) undebatably pre-existed service, e.g., personality disorder, and if so, (A) whether any disorder other than a personality disorder was undebatably not aggravated by service and (B) whether a personality disorder was aggravated by service thereby resulting in a superimposed acquired psychiatric disability.

In regards to PTSD, first try and determine whether the Veteran satisfies the DSM-IV criteria for this diagnosis.  If it is determined the Veteran satisfies the DSM-IV criteria for this diagnosis of PTSD, then additional medical comment is needed concerning the likelihood it is the result of his military service including especially the events he says occurred in Da Nang, Vietnam.

To this end, the examiner should additionally address whether the claimed stressors are the result of the Veteran's "fear of hostile military or terrorist activity" of the type contemplated by the revised 38 C.F.R. § 3.304(f)(3) or, if applicable, any of the other subparts of this regulation, including pertaining to combat (subpart (f)(2)).

To this end, the claims file, including a complete copy of this remand, must be made available to and reviewed by the examiners for the pertinent medical and other history.

They must discuss the medical rationale for the opinion, irrespective of whether it is favorable or unfavorable to the claims, if necessary citing to specific evidence in the file to support conclusions.

If at all possible, the examiners are asked and encouraged to try and provide some definitive comment on this determinative issue of causation, rather than merely stating he or she cannot provide this opinion without resorting to mere speculation.  If, however, this is the examiners' only recourse (unable to provide this requested opinion without resorting to mere speculation), then he or she needs to discuss or explain why this requested opinion cannot be provided so that it is certain no additional comment is possible based on the available evidence or evidence that is obtainable.

*The Veteran is hereby advised that failure to report for the scheduled examinations, without good cause, may have detrimental consequences on these pending claims.  38 C.F.R. § 3.655.

4.  Then readjudicate these claims in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


